Exhibit-10.57
*00037956985-10000-095504042008*
PROMISSORY NOTE

                              Principal
$25,000,000.00   Loan Date
04-04-2008   Maturity
04-03-2009   Loan No
37956985-10000-   Call/Coll
X165/P0   Account
00005106953   Officer
06564   Initials

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

                 
Borrower:
  Midwest Banc Holdings, Inc.       Lender:   M&I Marshall & Ilsley Bank
 
  501 W North Ave           Correspondent Banking
 
  Melrose Park, IL 60160-1603           770 N. Water Street
 
              Milwaukee, Wl 53202

      Principal Amount: $25,000,000.00   Date of Note: April 4, 2008

PROMISE TO PAY. Midwest Banc Holdings, Inc. (“Borrower”) promises to pay to M&l
Marshall & llsley Bank (“Lender”), or order, in lawful money of the United
States of America, the principal amount of Twenty-five Million & 00/100 Dollars
($25,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on April 3, 2009. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning May 3, 2008, with all subsequent interest payments to be
due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied to Accrued Interest,
Principal, Late Charges, and Escrow. The annual interest rate for this Note is
computed on a 365/360 basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding. Borrower will pay Lender at Lender’s address shown above or at such
other place as Lender may designate in writing.
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the British
Bankers Association (BBA) LIBOR and reported by a major news service selected by
Lender (such as Reuters, Bloomberg or Moneyline Telerate). If BBA LIBOR for the
one month period is not provided or reported on the first day of a month
because, for example, it is a weekend or holiday or for another reason, the One
Month LIBOR Rate shall be established as of the preceding day on which a BBA
LIBOR rate is provided for the one month period and reported by the selected
news service (the “Index”). The Index is not necessarily the lowest rate charged
by Lender on its loans. If the Index becomes unavailable during the term of this
loan, Lender may designate a substitute index after notifying Borrower. Lender
will tell Borrower the current Index rate upon Borrower’s request. The interest
rate change will not occur more often than each first day of each calendar month
and will become effective without notice to the Borrower. Borrower understands
that Lender may make loans based on other rates as well. The interest rate to be
applied to the unpaid principal balance during this Note will be at a rate equal
to the Index plus the Applicable Margin. NOTICE: Under no circumstances will the
interest rate on this Note be more than the maximum rate allowed by applicable
law.
PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower’s obligation to continue to make payments of accrued unpaid interest.
Rather, early payments will reduce the principal balance due. Borrower agrees
not to send Lender payments marked “paid in full”, “without recourse”, or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender’s rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes “payment in full” of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: M&I Marshall & Ilsley Bank,
P.O. 3114 Milwaukee, WI 53201-3114.
LATE CHARGE. If a payment is not made on or before the 10th day after its due
date, Borrower will be charged 5.000% of the unpaid portion of the regularly
scheduled payment.
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding a
3.000 percentage point margin (“Default Rate Margin”). The Default Rate Margin
shall also apply to each succeeding interest rate change that would have applied
had there been no default. However, in no event will the interest rate exceed
the maximum interest rate limitations under applicable law.
DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:
Payment Default. Borrower fails to make any payment when due under this Note.
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 



--------------------------------------------------------------------------------



 



Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.
Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
Insecurity. Lender in good faith believes itself insecure.
LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Wisconsin without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Wisconsin.
CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of Milwaukee County, State of
Wisconsin.
DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.
LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower’s accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower’s accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor’s guarantee of this Note or any other loan with
Lender; (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender; or (E) Lender in good faith
believes itself insecure.
HEDGING INSTRUMENTS. Obligations and Indebtedness includes, without limitation
all obligations, indebtedness and liabilities arising pursuant to or in
connection with any interest rate swap transaction, basis swap, forward rate
transaction, interest rate option, price risk hedging transaction or any similar
transaction between the Borrower and Lender.
APPLICABLE MARGIN. An exhibit, titled “Applicable Margin,” is attached to this
Note and by this reference is made a part of this Note just as if all the
provisions, terms and conditions of the Exhibit had been fully set forth in this
Note.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
GENERAL PROVISIONS. This Note benefits Lender and its successors and assigns,
and binds Borrower and Borrower’s heirs, successors, assigns, and
representatives. If any part of this Note cannot be enforced, this fact will not
affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.

 



--------------------------------------------------------------------------------



 



PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
BORROWER:
MIDWEST BANC HOLDINGS, INC.

         
By:
  /s/ Joann S. Lilek    
 
 
 
    Authorized Signer for Midwest Banc Holdings, Inc.    

LASER PRO Lending, Ver. 5.39.00.008 Copr, Harland Financial Solutions, Inc.
1997, 2008. All Rights
Reserved. -WI L:LPL\CFI\LPL\D20.FC TR-130880 PR-55 (M)

 



--------------------------------------------------------------------------------



 



(BAR CODE) [c26634c2663402.gif]
DISBURSEMENT REQUEST AND AUTHORIZATION

                                                     
Principal
$25,000,000.00
    Loan Date
04-04-2008     Maturity
04-03-2009     Loan No
37956985-10000     Call / Coll
X165 / P7     Account
00005106953     Officer
06564     Initials         References in the boxes above are for Lender’s use
only and do not limit the applicability of this document to any particular loan
or item.
Any item above containing “***” has been omitted due to text length limitations.
   

             
Borrower:
  Midwest Banc Holdings, Inc.   Lender:   M&I Marshall & Ilsley Bank
 
  501 W North Ave       Correspondent Banking
 
  Melrose Park, IL 60160-1603       770 N. Water Street
 
          Milwaukee, WI 53202

 
LOAN TYPE. This is a Variable Rate Nondisclosable Revolving Line of Credit Loan
to a Corporation for $25,000,000.00 due on April 3, 2009. A margin of 0.000% is
added to the index rate. Lender will tell the Borrower the current index rate
upon Borrower’s request. This is a secured renewal loan.
PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:
o Personal, Family or Household Purposes or Personal Investment.
o Agricultural Purposes.
þ Business Purposes.
SPECIFIC PURPOSE. The specific purpose of this loan is: Working Capital at the
holding company level and capital injections into subsidiary, Midwest Bank and
Trust Company.
DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of Lender’s conditions for making the loan have been
satisfied. Please disburse the loan proceeds of $25,000,000.00 as follows:

         
Undisbursed Funds:
  $ 13,900,000.00  
Other Disbursements:
  $ 11,100,000.00  
$11,100,000.00 Renewal of LN #37956985-10000 Principal Balance Outstanding
       
 
     
Note Principal:
  $ 25,000,000.00  

AUTOMATIC PAYMENTS. Borrower hereby authorizes Lender automatically to deduct
from Borrower’s Demand Deposit — Checking account, numbered
                    , the amount of any loan payment. If the funds in the
account are insufficient to cover any payment, Lender shall not be obligated to
advance funds to cover the payment. At any time and for any reason, Borrower or
Lender may voluntarily terminate Automatic Payments.
JOINT CREDIT INTENT. If the application was for joint credit, all persons
signing below confirm that their intent at time of application was to apply for
joint credit.
VOIDED CHECK. If automatic loan payment is to be made via ACH from another
lending institution, please attach a voided check to this form.
INSTRUCTIONS TO BANKER.

                  1)   Please put an “X” next to the fees listed above that RCC
is to pay.    
 
                2)   Please complete the following section as applicable:    
 
               
a)
  Bank deposited fees into account number:                               Total
dollar amount deposited into this account: $        
 
         
 
   
b)
  Bank deposited fees into customer related :                              
Total dollar amount deposited into this account: $        
 
         
 
   

IF BORROWER IS AN ORGANIZATION: . If Organization has used any other name, OR if
Organization was a successor by merger, consolidation, acquisition or otherwise
during the past 5 years, list name(s) below.
 
FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER’S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER’S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED APRIL 4, 2008.

 



--------------------------------------------------------------------------------



 



DISBURSEMENT REQUEST AND AUTHORIZATION

Loan No: 37956985-10000-   (Continued)   Page 2

 
BORROWER:

          MIDWEST BANC HOLDINGS, INC.    
 
       
By:
  /s/ Joann S. Lilek    
 
 
 
Authorized Signer for Midwest Banc Holdings, Inc.    

 
LASER PRO Landing, Ver. 5.40.00.003 Copr, Herland Financial Solutions. Inc.
1997, 2008. All Rights Reserved. - WI L:\LPL\CFI\LPL\120.FC TR-130880 PR-55

 



--------------------------------------------------------------------------------



 



APPLICABLE MARGIN

                                                     
Principal
$25,000,000.00
    Loan Date
04-04-2008     Maturity
04-03-2009     Loan No
37956985-10000     Call / Coll
X165 / P7     Account
00005106953     Officer
06564     Initials         References in the boxes above are for Lender’s use
only and do not limit the applicability of this document to any particular loan
or item.
Any item above containing “***” has been omitted due to text length limitations.
   

             
Borrower:
  Midwest Banc Holdings, Inc.   Lender:   M&I Marshall & Ilsley Bank
 
  501 W North Ave       Correspondent Banking
 
  Melrose Park, IL 60160-1603       770 N. Water Street
Milwaukee, Wl 53202

 
This APPLICABLE MARGIN is attached to and by this reference is made a part of
the Promissory Note, dated April 4, 2008, and executed in connection with a loan
or other financial accommodations between M&I MARSHALL & ILSLEY BANK and Midwest
Banc Holdings, Inc.
This Applicable Margin is attached to and by this reference is made a part of
the Promissory Note, dated April 4, 2008, and executed in connection with a loan
or other financial accommodations between M&I Marshall & llsley Bank and Midwest
Banc Holdings, Inc.
Interest rate change will become effective without notice to the Borrower. If
the Index becomes unavailable during the term of the Note, the Lender may
substitute a comparable Index.
The percentage points over the index (“Applicable Margin”) shall be adjusted as
follows:
Applicable Margin is initially set at 1.55%, and will adjust quarterly
corresponding to the performance-based grid below. Performance and Return on
Assets will be calculated based on the quarterly consolidated statements
(referred to in the financial statements section of the Letter Agreement) for
the fiscal quarter ending March 31, June 30, September 30 and December 31 of
each year. The adjusted Applicable Margin will commence three business days
after the receipt of the applicable quarterly consolidated statements.

     
Company is profitable for two consecutive quarters
  Applicable Margin = 1 .55%
 
   
ROA > .50% — 1.03% for two consecutive quarters
  Applicable Margin = 1.40%
 
   
ROA > 1.04% for two consecutive quarters
  Applicable Margin = 1.25%

 

*   ROA to exclude restructuring charges associated with merger and acquisition
activity.

THIS APPLICABLE MARGIN IS EXECUTED ON APRIL 4, 2008.
BORROWER:

          MIDWEST BANC HOLDINGS, INC.    
 
       
By:
  /s/ Joann S. Lilek    
 
 
 
Authorized Signer for Midwest Banc Holdings, Inc.    

 
LASER PRO Landing, Ver. 5.40.00.003 Copr, Herland Financial Solutions. Inc.
1997, 2008. All Rights Reserved. - WI L:\LPL\CFI\LPL\020.FC TR-130880 PR-56

 